Citation Nr: 0922664	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection to schizophrenia, to 
include as secondary to service connected residuals of a 
skull fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In April 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
obtain medical records that the Veteran had attempted to 
submit.  The action specified in the April 2007 Remand 
completed, the matter has been properly returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
schizophrenia, which he asserts developed as a result of head 
trauma sustained during his military service.  

Since this case has been sent to the Board, the Veteran has 
submitted a statement received in May 2009 in which the 
Veteran reports that he is undergoing neuro-psychological 
testing.  Additionally, in the May 2009 statement, as well as 
in a February 2009 statement, the Veteran asserts that he 
received treatment from VA immediately after separation from 
service.  However, no VA treatment records earlier than 1988 
are of record.  As the evidence discussed by the Veteran is 
relevant to his claim, the case must be remanded to obtain 
it.  

Furthermore, the Board notes that there is conflicting 
evidence as to whether the Veteran's acquired psychiatric 
disability is related to his active service.  The Veteran has 
submitted a letter dated November 2006 from the Veteran's 
treating psychiatrist, Dr. V.U., who opines that the Veteran 
currently suffers from psychosis secondary to the head injury 
he sustained in service.  However, a neurological examination 
performed in 1971 showed normal mental status and an X-ray of 
the skull showed a possible old fracture, but was otherwise 
normal.  A February 1998 VA treatment record notes that the 
Veteran suffered a prior head injury, but reports that a CT 
scan revealed only bifrontal atrophy consistent with alcohol 
use.  

Additionally, there is no evidence of treatment for 
schizophrenia or psychotic or schizophrenic symptoms until 
many years after service.  

Accordingly, the Veteran should be afforded a VA examination 
to determine whether it is at least as likely as not that his 
schizophrenia had onset in service or was caused or 
aggravated by his active service, including by the head 
injury the Veteran suffered in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable 
efforts to obtain all VA treatment records 
from the time of the Veteran's separation 
from service to the present that are not 
presently of record.  If additional VA 
treatment records do not exist, the RO 
should make a formal finding of such.  The 
RO should also make reasonable efforts to 
obtain copies of the results of any neuro-
psychological testing that the Veteran 
underwent since the case was last 
adjudicated by the RO, as well as any 
private medical record documenting 
treatment for an acquired psychiatric 
disability after the Veteran's separation 
from service.

2.  The RO should schedule the Veteran for 
a VA examination of his acquired 
psychiatric disability.  The examiner 
should note any functional impairment 
caused by the Veteran's disability, 
including a full description of the 
effects of his disability upon his 
ordinary activities, if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater) that the 
Veteran's acquired psychiatric disability 
had onset in service from March 1968 to 
February 1971 or was caused or aggravated 
by his active service, including by the 
head injury he sustained in service.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




